Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-2, drawn to a steel sheet.
Group II, claims 3-4, drawn to a method for manufacturing a steel sheet.
Group III, claim 5, drawn to a steel pipe.
Group IV, claims 6-8, drawn to a method for manufacturing a steel pipe.
Group V, claims 9-11, drawn to a member.
Group VI, claims 12-15, drawn to a method for manufacturing a member.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I, III, and V lack unity of invention because even though the inventions of these groups require the technical feature of a steel with recited chemical composition in claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Cho et al (KR101665819B1), hereinafter "Cho", US20180002775A1 is referenced here as English version.  Cho teaches a heat treatable steel having chemical composition overlapping the claimed ranges [0039-0086].
Element
Claim 1
Cho
C
0.40 to 0.60
0.22-0.42
Mn
0.7 to 1.5
1.0-1.5
Si
0.3% or less 
0.05-0.3
P
0.03% or less (including 0%)
0.01% or less (including 0)
Cr
0.3% or less (excluding 0%)
0.05-0.5
Mo
0.3% or less (excluding 0%)
0.05-0.3
Ni
0.9 to 1.5%
0.05% to 1.0
Cu
0.9 to 1.5%
0.05% to 1.0
Cu+Ni
1.1% or more
 0.1-2
Ti
0.04% or less (excluding 0%)
0.01-0.1
B
0.005% or less (excluding 0%)
0.0005-0.005
N
0.006% or less (excluding 0%)
0.01% or less
Fe and other
balance
balance


In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP 2144.05.I).
Groups II, IV, and VI lack unity of invention because even though the inventions of these groups require the technical feature of a method comprising heating a steel slab to a temperature within a range of 1150 to 1300.degree. C.; hot-rolling the heated steel slab by using the hot-rolling operation of a rough rolling and a finish rolling at an Ar3 temperature or higher to obtain a hot-rolled steel; and cooling the hot-rolled steel sheet on a run-out table and coiling the cooled hot-rolled steel sheet at a temperature within a range of 550 to 750.degree. C., wherein the steel slab comprise recited chemical composition in claim 3, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Cho et al (KR101665819B1), hereinafter "Cho", US20180002775A1 is referenced here as English version.  Cho teaches a method for making heat treatable steel comprising heating the slab to 1150-1300 C [0138], hot rolling at finishing temperature of Ar3 or greater [0139], cooling and coiling at 500-700C [0143-0144], which satisfies or overlaps with the method in the instant case, wherein the steel slab having chemical composition overlapping the claimed ranges [0039-0086].
Element
Claim 3
Cho
C
0.40 to 0.60
0.22-0.42
Mn
0.7 to 1.5
1.0-1.5
Si
0.3% or less 
0.05-0.3
P
0.03% or less (including 0%)
0.01% or less (including 0)
Cr
0.3% or less (excluding 0%)
0.05-0.5
Mo
0.3% or less (excluding 0%)
0.05-0.3
Ni
0.9 to 1.5%
0.05% to 1.0
Cu
0.9 to 1.5%
0.05% to 1.0
Cu+Ni
1.1% or more
 0.1-2
Ti
0.04% or less (excluding 0%)
0.01-0.1
B
0.005% or less (excluding 0%)
0.0005-0.005
N
0.006% or less (excluding 0%)
0.01% or less
Fe and other
balance
balance


In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP 2144.05.I).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
A telephone call was made to Attorney Hosang Lee, 202-937-5142 on 11/18/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANGTIAN XU/Examiner, Art Unit 1734      

/ANTHONY M LIANG/Primary Examiner, Art Unit 1734